 


110 HR 2560 IH: Human Cloning Prohibition Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2560 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Ms. DeGette (for herself, Mr. Murphy of Connecticut, Mr. Langevin, Mr. Space, Mrs. Boyda of Kansas, and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to prohibit human cloning, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Human Cloning Prohibition Act of 2007. 
2.Prohibition against human cloning 
(a)In GeneralThe Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended by adding at the end the following: 
 
XHUMAN CLONING 
1001.Prohibition against human cloning 
(a)In generalIt shall be unlawful for any person— 
(1)to perform or attempt to perform human cloning; or 
(2)to ship, mail, transport, or receive the product of human somatic cell nuclear transfer technology knowing that such product is for the purpose of human cloning.  
(b)DefinitionsFor purposes of this section: 
(1)The term human cloning means the implantation of the product of human somatic cell nuclear transfer technology into a uterus or the functional equivalent of a uterus.
(2)The term human somatic cell nuclear transfer technology means transferring the nuclear material of a human somatic cell into an egg cell from which the nuclear material has been removed or rendered inert. 
(3)The term person includes a governmental entity. . 
(b)Prohibited Acts 
(1)In generalSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following: 
 
(jj)The violation of section 1001(a).. 
(2)Criminal penaltySection 303(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(b)) is amended by adding at the end the following: 
 
(7)Notwithstanding subsection (a), any person who violates section 301(jj) shall be imprisoned not more than 10 years or fined in accordance with title 18, United States Code, or both.. 
(3)Civil penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended— 
(A)by redesignating subsection (g) as subsection (f); and 
(B)by adding at the end the following: 
 
(g) 
(1)Any person who violates section 301(jj) shall be liable to the United States for a civil penalty in an amount not to exceed the greater of— 
(A)$10,000,000; or 
(B)an amount equal to the amount of any gross pecuniary gain derived from such violation multiplied by 2. 
(2)Paragraphs (3) through (5) of subsection (f) apply with respect to a civil penalty under this subsection to the same extent and in the same manner as such paragraphs (3) through (5) apply with respect to a civil penalty under subsection (f).. 
(4)ForfeitureSection 303 of the Federal Food, Drug, and Cosmetic Act, as amended by paragraph (3), is amended by adding at the end the following: 
 
(h)Any property, real or personal, derived from or used to commit a violation of section 301(jj), or any property traceable to such property, shall be subject to forfeiture to the United States.. 
 
